                                                                              cœ - s OFFICE U .s.DIST.CG JRT
                                                                                    AT ROANOKE,VA
                                                                                         FILED

                                                                                       J>: 22 2222
                     IN TIIE U NITED STATES DISTRICT CO URT                       JU    C.DUDLEM LEM
                    FOR TIIE WESTERN DISTRICT OFVIRGINIX                        BY:
                                   R OA NO K E D IW SIO N

UNITED STA TES OF A G RICA                       CASE N O .7:08CR00023
                                                 (CASE NO.7:12CV80518)
V.                                               M EM O M N DUM OPINIO N


CO REY M CK INZIE H O W AR D,                    By: Glen E.C onrad
                                                 SeniorU nited States DistrictJudge
                     D efendant.

       Corey M cK irlzie H ow ard,a federal inm ate proceeding pro K ,has Gled a çsM otion for

ReliefUnderFederalRulesofCivilProcedureRule 60(b),''arguing thatthe dismissalofhis
initialmotion to vacate,setaside orcorrectthe sentence under28 U.S.C.j2255 should be
revisited on the ground of equitable tolling. A fter review of the lengthy m otion, the

accompanying exhibits,and therecord,the courtconcludesthatthe m otion mustbe denied.



       Howard pleaded guilty in M arch of 2009 to possessing m ore than 50 gram s of cocaine

basewiththeintenttodistribute(CountTwo)andpossessing atsreal'
                                                            m infurtheranceofadrug
trafscking crime and using and carrying a srearm during and in relation to a drug trafflcking

crime (CountFive). The properly executed plea agreementstated,ç:1am pleading guilty as
described above because 1 am in fact guilty.'' Plea Agr. 2, ECF N o. 65. In exchange for

How ard's guilty plea underthisagreem ent,the governm entm oved fok dism issalofthe five other

countsinthesupersedingindictment,agreedthatabaseoffenselevelof32underj2D1.1ofthe
                                                                       $
United States Sentencing Guidelines w as appropriate for H ow ard,and agreed not to argue for
                                    .




enhancem entsofthatlevel. In executing the plea agreem ent,H ow ard also accepted itsprovision

whereby he waived çtall rights,w hether asserted directly or by a representative,to request.or
receive from any departm ent or agency of the U nited States any records pertaining to the

investigation or prosecution pf this case, including without lim itation any records thatm ay be

soughtundertheFreedom oflnformationAct''(CIFOIA waiver'). 1d.at8. Atsentencing,the
courtgranted a two-pointreduction for acceptance ofresponsibility,giving H ow ard a sentencing

range of 121to 151 m onthson CountTw o.

       In July 2009,the courtsentenced H ow ard to 136 m onths on CountTw o,to be follow ed

bythestatutory,mandatory consecutive6o-month sentenceon CountFive,foratotalsentenceof

196 m onthsin prison. H e did notappeal.

       HowardfiledhisGrstj2255motion inSeptember2012.Thecourtnotifiedhim thatthe
j2255motion appearedtobeuntimely tlledandgavehim anopportunityto5leanyadditional
inform ation on the issue oftim eliness,w hich he did. U ltim ately,however,the courtdism issed

the..j2255 motion under j225549 as untimely fled. llnited States v. lloyvard, lqo.
7:08CR00023,2012 WL 5986963 (W .D.Va.Nov.29,2012). Howard did notappealthis
judgment.
       ln the instantmotion,Howard contendsthatthe courtshould reopen hisinitialj2255
m otion,based on evidence he allegedly could only recently discover because prosecutors had

fraudulently concealed it. H is fraudulentconcealm enttheory is: atarraignm entand detention

hearings in M arch 2008,two differentprosecutors and a governm entw itness allegedly m isstated

the am ount of crack cocaine seized during the investigation of Howard's offenses; the

prosecutors included the FOIA w aiver in the plea agreem ent; and that provision Eçprevented''

H oF ard from obtaining discovery of the fraud that allegedly occurred during the hearings in

M arch 2008. Based on this alleged intentionalconcealment of inform ation,H ow ard contends




                                               2
that he is entitled to equitable tolling of the limitations period in j225549 and to full
considerationofhisj2255claimsontheirmerits.
       H oward contends thathis exhibits dem onstrate his due diligence in attem pting to obtain

docum entation in supportofhis equitable tolling argum ent. 'T'
                                                              he exhibits and the record indica
                                                                                              'te

thatin 2014,Howard wrote to the districtcourt,asking to obtain documentation related to his

case. The clerk responded by sending him som e courtdocum entshe had requested,butnotitied

him thatotherrequested inform ation,related to the governm ent'sinvestigation,w asnotavailable

from the court's record. In 2015,H ow ard asked a prior attorney for docum entation,but the

attonwy did nothave a copy ofthe requested docum ent- a 1ab analysis. ln 2016,How ard m ade

a FOIA requestfordocuments from the DepartmentofJustice ($$DOJ''). Thatrequestwas
denied,based on H oward's plea agreem entw aiverofFOIA rights. In response to a subsequent

FOIA rçquest Hqw ard m ade in M arch 2018, a D OJ official responded that som e requested

docum ents were exempt from FO IA disclosure for privacy reasons. H ow ard signed and dated

hisRule60(b)motiononAugust12,2019.
                                               l1.

       UnderRule60(b),apartymaymovetoberelievedofafinaljudgmentunderappropriate
circumstances. Howard'sclaim offraudulentconcealmentfallsunderRule 60(b)(3),which
authorizesrelieffrom afnaljudgmentwherethecourtfndsSsfraud (whetherpreviously called
intrinsicorextrinsic),misrepresentation,ormisconductbyan opposingparty.'' Fed.R.Civ.P.
60(b)(3).A motionundersubsection(3)mustbebroughtt'nomorethan ayearaftertheentryof
thejudgment''being challenged. Fed.R.Civ.P.60(c)(1). Asstted,the courtentered final
judgmentonHoward'sj2255motion inNovember2012,buthedidnotfilehiscurrentmotion



                                               3
underRule60(b)(3)untilAugust2019,nearly sevenyearslater.Therefore,thecourtfindsthat
hismotionmustbedeniedasuntimelyfiledunderRule60(c)(1).1
       Howard contends that, in the alternative, his motion arises under Rule 60(b)(6).
Subsection09(6)authorizesacourttograntrelieffrom finaljudgmentonamotionthat(i)states
aGsreasonthatjustifiesrelief,''(ii)isnotpremisedononeofthegroundsforreliefenumeratedin
subsection (b)(1)through (b)(5,)and (iii)ismadeGtwithinareasonabletime.'' Frd.R.Civ.P.
60(b)(6),(c)(1).Hpward'smotion failsunder(ii)and(iii),becauseitispremised on fraud,the
ground forreliefnamed in subsection (b)(3),and itwasnotfiledwithin areasonabletimefor
purposesofsubsection(b)(3).
       M oreover,H ow ard sim ply hasnotstated any reason forrelieffrom the 2012 dism issalof

his j2255 claims asuntimely filed. Specifically,he doesnotshow any basis forapplying
equitabletollingsothatthecourtcouldaddressthemeritsofhis2012claimsunderj2255.
       A person convicted ofafederaloffensehasoneyearto file a j2255 motion,starting
from the latestofthe follow ing dates:

               (1) thedateonwhichthejudgmentofconvictionbecomesfinal;
               (2) the date on which the impedimentto making a motion created by
       govem m entalaction in violation ofthe Constitution or law s ofthe U nited States
       is rem oved, if the m ovant was prevented from m aking a m otion by such
       governm entalaction;

               (3) thedate on which therightasserted wasinitially recognized by the
       Suprem e Courq ifthatrighthasbeen new ly recognized by the Suprem e Courtand
       m aderetroactively applicable to caseson collateralreview ;or


       1lnNovember2018,Howardfiledamotionseekingtocompelthegovernmenttoproducediscovey and
otherdocuments,ECFNo.113.Thecourtconstruedanddocketedhismotionasasecondj2255motion,whlch
wassummarilydismissedassuccessiveunderj2255(1$.'FhecourtalsodeniedHoward'ssubsequentmotionfor
reconsiderationofthatjudgment,andthecourtofappealsdismissedhisappealinJanuary2019.Howardasserts
thatthependencyofthe2018-2019motionunderj2255andhisappealshould somehow renderhiscurrentRule
60(b)motiontimellfiled,butthecourtGndsnomerittothatargument.The2018motionwasnotGledwithinthree
yearsaflerthedismlssalofthezolzjudgmentthatHowardchallengeshereand,thus,hadnoeffectonthe
untimelinesspfhi
           .    sRule60(b)motionunderRule60(c)(1).
                                               4
               (4) the dateon which thefactssupporting theclaim orclaimspresented
        could have been discovered through the exerciseofdue diligence.

28U.S.C.j2255(9. Whenthedefendantdoesnotappeal,hisconviction becomesGnalwhen
hisopportunity to appealexpires. United Statesv.Clav,537U.S.522,524-25,532(2003). If
the districtcourtgives the defendant notice thatthe m otion appears to be untim ely and allow s

him an opportunity to provide any argum ent and evidence regarding tim eliness, and the

defendant fails to m ake the requisite showing, the district court m ay sum m arily dism iss the

motion. Hillv.Braxton,277F.3d701,707(4thCir.2002).
        Asstated,judgmentwasentered againstHoward on July 7,2009. Becausehedid not
appealthejudgment,hisconviction became tinalon July 21,2009,when hisopportunity to
appealexpired.z H ow ard then had untilJuly 21, 2010,tofileatimel
                                                                y j2255motion.Because
Howard fled hisinitialj2255motion,attheearliest,on September13,2012,3hismotion is
untimelyunderj22554941).Healsodoesnotallegeinthecurrentmotionany.groundonwhich
hisfilingperiodgnderj2255(9 shouldbecalculatedunderitsothersubsections.
        To warrantequitabletolling ofthe filing period,thedefendantmustçEestablishl)two
elements:(1)thathe hasbeen pursuing hisrightsdiligently,and (2)thatsome extraordinary
circumstancesstood in hisway.'' Lawrence v.Florida,549 U.S.327,336 (2007)(internal
quotation marks and citation omitted). To satisfy the second prong of this analysis,the
defendantmustpresent$$(1)eytraordinary circumstances,(2)beyond hiscontrolorexternalto
hisownconduct,(3)thatpreventedhim from filingontime.''Rousev.Lee,339F.3d.238,246

       2 SeeFed. R.App.P.4(b)(1)(A)(fonnerversion);Fed.R.App.P.26(a)(formerversi
                                                                               on)(excluding
weekenddaysandholidaysfrom computationoftimeperiodsof11daysorless).
        3 Generally,aprisoner'shabeaspetitionisdeem edfiledwhenhedeliversittoprisonofficialsform ailing
tothecourt.SeeRule3(d),RulesGovemingj2255Proceedings;Houstonv.Lack,487U.S.266(1928).Howard
signedanddatedhisj2255motiononSeptember13,2012,andthecourtreceivedanddocketeditonSeptember18,
2012.
        (4th Cir.2043)(tR banc).X oward'sequltable'tollihg argumentsfailunderb0th facetsofthis
                                                                                       ,



        standazd.

                  First,Howard doesnotallege,nordolzlsexhibitsshow,thathetook any aciontoobfsln
    '

        recordsaboutthecHmlnalinvesugaioziinhiscasebeforehis2014lett
                                         .
                                                                 '
                                                                   ertotheclerk wherebyhe                      .
                      *
                                                     q

        obtmlnedcourtrecords.Waltingmoreth= fouryearsO ertheentry gfihecdmlnaljudgmentto
        take acion toward obtlnlng records to challenge 1atjudr ent'
                                                                   tmder j2255 does not
        dem onsH teduediligence.

                  Second,no açion by the prosecution prevented Howard 9om obtnlnlng the recoids

        necessary'to ftlehigcurren'tclnlm offtaud dllrlnjthesrrnlgnmentand dètenuonhendngsin
                                                             .
                                                                                           m



        M arch 2009. W hile the prosecufon inçluded theFOIA walverin theplea agreement Howard

        vo1untadlyacceptedthatagreementtlmssubjectinghlmqelftotheP0IA wiverinexchsngefor
        thebeneftqV ,recelvedtmdertheagreement.Voreover,tbese davltinsupportofthecrlmlnal
                                                                                   '
            . .


        complalnt is available on the court's public record,ECF No. 1. Howard could also have
                                                         .                                         *       ,

        purchasedkanscriptsoftheM srch2009hendngswithin ayearafterthejudgmenqbuthefailed
                                                 6                                             '
                                     &

        to do so.4 Howard féilsto show thatanyone concealed thesecourtrecordsâom hlm . Thus,the
N
        courtcnnnotfmd thathe has demonskated any extraordinary cirllmAtance beyond his contol
        '

                             *
                                                                                                       ,

        thatpreyentedhlm âom flllngatimel#j2255moionandmustdenyhismotion.
                  An appropriate order willenter herewlA and the clerk will mail a copy of tbis
                                             '                       .   .


        memorandum opinion andotderto theproK defendant.
                  EN R R:Thls 1L 'day ofJanuary, 2020.



                                                                         SeniorUnlted SttesDisd ctludge

                  4                                                            '
                  Howard & strequested tmngcripuon ofthe Mardl2009 headngs hlOdobe
                      '
                                                                                  r 2014,and tlley were
        docketedonM arcll31,2015.             '
